Citation Nr: 0018545	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1993.  The veteran and appellant were married from November 
1991 until his death in April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death and found that eligibility for Dependents' 
Educational Assistance was not established.  The appellant 
has not indicated disagreement with the findings of the RO as 
to entitlement to accrued benefits, no statement of the case 
was issued on that claim, and the RO did not certify that 
issue for consideration by the Board.  


FINDINGS OF FACT

1. The veteran died on April [redacted], 1997.  The death 
certificate identified the cause of death as non-Hodgkin's 
lymphoma.

2. The veteran's service records note service during 
Operations Desert Shield and Desert Storm and the veteran 
reported exposure to heavy smoke while in Kuwait near the 
burning oil fields.

3. The veteran's treating oncologist provided an opinion that 
the veteran's carcinogenic exposure during service was 
very likely the cause of the veteran's non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration denied, 13 Vet. App. 
205 (1999) (per curiam); See also Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the evidence is presumed to 
be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death requires:  1) Competent 
evidence of the veteran's death; 2) Evidence of a disease or 
injury in service that resulted in disability; and 3) Medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
See also, Caluza, supra.

In the instant case, the veteran died in April 1997 due to 
non-Hodgkin's lymphoma.  Although the veteran's service 
medical records contain no diagnoses or opinions of this 
condition, the veteran's service personnel records note 
service in Operations Desert Shield and Desert Storm.  The 
veteran stated, in his claim filed prior to his death, and 
his friend reiterated, in a statement received in December 
1998, that the veteran was exposed to chemical agents during 
this service and to heavy smoke while in Kuwait near the 
burning oil fields.  The veteran's treating oncologist, 
M.P.F., M.D., stated that the veteran's carcinogenic exposure 
was very likely the cause of the veteran's non-Hodgkin's 
lymphoma.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The appellant's claim for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 is 
inextricably intertwined with the claim for service 
connection for the cause of the veteran's death.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the appellant 
identify all medical care providers who 
treated the veteran for any condition, 
including but not limited to non-
Hodgkin's lymphoma, since his discharge 
from service in October 1993 to March 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of these records.

2. Following completion of the above 
development, to the extent possible, the 
RO should arrange for a VA oncologist to 
review the claims file for the purpose of 
ascertaining the onset and etiology of 
the veteran's non-Hodgkin's lymphoma.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The physician should 
express an opinion as to when 
the veteran's non-Hodgkin's lymphoma was 
first manifest based on review of the 
medical treatment records.  The physician 
should also provide an opinion as to the 
role the veteran's reported toxic 
substance exposure, including smoke 
exposure, during service in the Persian 
Gulf, had in the development of non-
Hodgkin's lymphoma.  Detailed 
explanations, including citations to 
reported symptomatology and medical 
records, should be provided for all 
conclusions.  

3. The RO should carefully review the 
medical report to ensure that it is in 
full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the physician 
for corrective action.  

4. The RO should then adjudicate the claims 
for service connection for the cause of 
the veteran's death and entitlement to 
Dependents' Educational Assistance.  
If any claim remains denied, the 
appellant should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 



